                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

ORLANDO LARRY,
                                                              OPINION AND ORDER
                              Petitioner,
                                                                    18-cv-278-bbc
               v.                                                   13-cr-130-bbc

UNITED STATES OF AMERICA,

                              Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Petitioner Orlando Larry was convicted by a jury of nine counts of knowingly and

intentionally distributing drugs, in violation of 21 U.S.C. § 841(a)(1). The court of appeals

denied his appeal as it related to his conviction. However, it directed this court to reconsider

the conditions of supervision imposed upon him at the time of his sentencing, which it did

on January 4, 2016. Now petitioner moves pursuant to 28 U.S.C. § 2255 to vacate the

sentence itself, contending that if it were not for the ineffectiveness of the various counsel

who represented him, he would not have been convicted. Because the record shows that

petitioner received effective assistance of counsel at all stages of his trial, his motion will be

denied and his sentence will stand.




                                                1
                                      BACKGROUND

                                    A. Petitioner’s Arrest

         Petitioner was returning to Madison from a trip to Illinois, when he was arrested on

August 23, 2013, by Drug Enforcement Agents and members of the Dane County Task

Force.    Unbeknownst to petitioner, law enforcement had tracked his travels with a GPS

unit installed on his car. Officers who observed him as he approached Madison asked

petitioner’s parole agent to swear out a parole violation warrant for his arrest, which he did.

(The government refers to this warrant as an “apprehension request.”)

         Once petitioner arrived in Madison, he was stopped, arrested and searched by law

enforcement officers. No controlled substances were discovered, but the officers seized

$2,512.00 in United States currency. Petitioner was then taken to the DEA office in

Madison and questioned briefly by a DEA agent, who terminated the interview when

petitioner asked for counsel. He was then booked into the Dane County jail under the

apprehension request. On August 31, 2013, his parole officer instituted proceedings against

petitioner to have his extended supervision revoked.

         On October 12, 2013, a federal grand jury returned an indictment against petitioner,

charging him with nine counts of distributing controlled substances. On October 15, 2013,

a federal defender entered an appearance on petitioner’s behalf. The next day, petitioner

entered a plea of not guilty.    A month later, petitioner sought the appointment of new

counsel, dkt. #13. The request was denied, but two days later, counsel moved for and was

granted leave to withdraw as counsel for petitioner, after the court found that petitioner had



                                               2
intentionally destroyed the attorney-client relationship. Dkt. #19. Petitioner sought and

received permission to retain counsel on his own, but when he failed to do so by December

17, 2013, the United States Magistrate Judge directed the federal defender to recruit a

lawyer to represent petitioner. Paul F. X. Schwartz accepted the appointment on December

18, 2013.

       Petitioner’s trial went forward on June 9, 2014. Dkt. #71. On June 10, he was found

guilty of all nine counts charged against him. At the trial, members of the task force assigned

to observe petitioner during drug deals testified to their surveillance, noting that the officer

making the hand-to-hand buys had been outfitted with body wire transmitting devices.

       Subsequently, petitioner filed three unsuccessful motions to arrest judgment, for

acquittal and to set aside the judgment, dkts. ##75, 77, 78. On September 29, 2014,

defendant was sentenced to a term of 240 months. Dkt. #106. He filed a prompt appeal,

represented by new counsel, Daniel Hillis, who was appointed for the purpose of the appeal.

Dkt. #73. Hillis sought summary reversal on the sole issue of allegedly improper conditions

of supervised release, asserting correctly that these conditions had been found improper by

the court of appeals in United States v. Thompson, 777 F.3d 368 (7th Cir. 2015), after

defendant had been sentenced. The government joined in the motion for summary reversal.

Dkt. #125.

       A new federal defender, Joseph Bugni, was appointed to represent petitioner for

resentencing on the conditions of his release, dkt. #126, but he later moved for leave to

withdraw from the representation, dkt. #129, on the ground that petitioner might object to



                                               3
the representation, given petitioner’s objection to Bugni’s predecessor as federal defender.

The motion was granted, dkt. #131, and Reed Cornia was appointed to represent petitioner.

Dkt. #132. At the resentencing on January 4, 2016, the original sentence was reimposed

but the conditions of supervised release were amended to conform to the opinion in

Thompson. Dkt. #148.

       Petitioner appealed from the resentencing, dkt. #151, but his appeal was dismissed

by the court of appeals on February 9, 2017. Dkt. #166. He filed this timely motion for

post-conviction relief on April 18, 2018. Dkt. #173.




                                        OPINION

       In a wide-ranging motion for relief under 28 U.S.C. § 2255, dkt. #173, petitioner

contends that his trial counsel provided unconstitutionally ineffective representation in a

number of respects, as set out below. To succeed on any of the claims raised in his initial

motion, petitioner must meet a higher standard than the one applicable to direct appeals:

he must show not just that an error occurred but that the error is jurisdictional,

constitutional or “constitutes a ‘fundamental defect that inherently results in a complete

miscarriage of justice.’” Reed v. Farley, 512 U.S. 339, 353-54 (1994).




                A. Allegedly Inadequate Investigation of Petitioner’s Case

       Petitioner contends that the lawyers who represented him during the trial of his case

and his appeal denied him an adequate investigation, but he has not identified any relevant



                                              4
fact or issue that either counsel failed to pursue. The fact is that the government had a strong

case against petitioner. At trial, it introduced extensive evidence of petitioner’s drug dealing,

beginning with the testimony of undercover officers who had either bought drugs directly from

petitioner or had observed the drug purchases. It also introduced photographs of petitioner

at the scene of drug deals. With the extensive evidence inculpating petitioner, it is not

surprising that neither of the two lawyers who represented him was able to mount an effective

defense to the charges against him or to identify errors in the government’s case. The only

exception involved the conditions of supervised release imposed on petitioner at his sentencing

and thereafter found to be imprecise.

       Petitioner also contends that his trial counsel was constitutionally ineffective for failing

to file pretrial motions to dismiss, but he has not identified any issue that would have

warranted such a motion. He continues to maintain that he was arrested illegally, but he has

adduced no evidence to support this claim. To the contrary, the facts show that he was

arrested on a state-issued apprehension request that had been issued before he was stopped

by the DEA and Dane County officers. His booking into the Dane County jail later that same

day was based on this apprehension request.

       Petitioner believes that his counsel should have challenged his incarceration in Dane

County as unconstitutional because he was not taken before the federal court immediately

after he was stopped by law enforcement in Madison. In support, he cites cases such as

County of Riverside v. McLaughlin, 500 U.S.44 (1991), and Gerstein v. Pugh, 420 U.S. 103

(1975), in which the Supreme Court held that authorities are required to provide a prompt



                                                5
probable cause determination to anyone arrested without a warrant. However, these cases

have no application to him because he was not arrested without a warrant. At the time

petitioner was arrested, a state probation officer had obtained an apprehension request,

authorizing petitioner’s arrest and detention, and the state authorities gave him a prompt

probable cause hearing. It is true that petitioner was not charged in federal court until the

following month, but the federal court was not required to offer him a prompt hearing until

it took custody of him. Once this happened, petitioner had a prompt hearing in the federal

court.

         Although petitioner contends that the state’s apprehension of him was nothing more

than a “stalking horse” used by the state authorities to help federal authorities circumvent the

applicable federal rules, he has not cited anything to support that contention. The state had

full authority to apprehend him after he violated the terms of his supervision by leaving

Wisconsin without the authorization of his parole officer.           I conclude, therefore, that

petitioner has no basis on which to contend that his counsel was ineffective in representing

him on this claim.

         As part of this same claim, petitioner contends that his trial counsel was ineffective in

not arguing that the government had failed to comply with the administrative process when

it seized funds from him when he was arrested. I will take up this argument in a later section

of this opinion.




                                                 6
B. Counsel’s Failure to Move for Dismissal as a Sanction for Violation of Speedy Trial Act

       In an order entered shortly after petitioner’s conviction, I denied his counsel’s motion

to arrest the judgment of conviction entered on June 10, 2014 on the ground that the Speedy

Trial Act, 18 U.S.C. § 3161, had been violated by the government’s failure to bring an

indictment against him within 30 days of his arrest. Op. & Order, dkt. #91. Petitioner has

still not shown why that order should be reconsidered. He simply argues, erroneously, that

the government was required to file an indictment against him within 30 days of his arrest,

whether the arrest was by state or federal authorities.    However, it is well established that

“[t]he speedy trial protections of [18 U.S.C. § 2641] apply only to arrests made for federal

charges– an arrest by a state officer on a state charge does not start the statutory clock.”

United States v. Clark, 754 F.3d 401, 405 (2014).



             C. Counsel’s Failure to Object to Prosecution’s Closing Argument

       Petitioner alleges that his trial counsel failed to object when the prosecutor vouched

improperly for the credibility of the prosecution witnesses during his closing argument. If

petitioner were correct, the prosecutor’s actions would have been improper and may have

justified a mistrial. However, petitioner has not identified any such vouching in the transcript

and my own reading of it discloses none, so I am disregarding this allegation. I will add that

it is not “improper vouching” for the United States Attorney to review the surveillance officers’

proximity to the deals and their ability to observe petitioner’s actions, or to point out to the

jury the reasons why the undercover officer making the deals was able to identify petitioner.



                                               7
Tr. trans., dkt. #120, at 101-05.




          D. Petitioner’s Counsel’s Failure to Show the Jury Impeaching Evidence

       According to petitioner, the results of the trial might have been different if his counsel

had shown the jury the video footage of the August 8, 2013 drug transaction in which he

allegedly participated.    (Apparently petitioner believes that the footage would have

demonstrated how unlikely it was that anyone viewing it would have been able to identify the

person or persons in the vehicle.) As petitioner knows, the undercover officer testified at trial

that no surveillance photos were taken of a Lincoln on August 8, 2013. Dkt. #113, at p. 102.

Petitioner’s counsel noted the lack of photographs in his closing argument, suggesting that

those investigating the crime had done less than they could have to determine the actual driver

of the car. Dkt. #177, at 5-6. This is the only argument he could have made under the

circumstances.




       E. Counsel’s Failure to Cross-Examine Officer Nale about His Testimony

       Petitioner contends that his trial counsel should have questioned Officer Nale about

the testimony he gave regarding petitioner’s use of a TracFone, but he does not explain how

such questioning would have helped his defense. In the absence of any explanation, there is

no basis on which to find that counsel’s failure to ask more questions of Nale amounted to

ineffective assistance of counsel.




                                               8
          F. Appellate Counsel’s Failure to Address Alleged Errors of Trial Counsel

       Petitioner contends that his appellate counsel failed to provide him effective assistance

when he raised only one challenge to trial counsel’s representation of petitioner, dealing with

the conditions of his supervised release that would apply to him when he finished the service

of his sentence.   To prove ineffectiveness, petitioner must show both that his counsel’s

performance fell below an objective standard of reasonableness and that he suffered prejudice

as a result. Strickland v. Washington, 466 U.S. 668 (1984). Petitioner has not made the

necessary showing in this case.

       It is not ineffective assistance to raise only one issue on appeal, unless the petitioner can

show that counsel overlooked other significant and obvious issues, Suggs v. United States, 513

F.3d 675 (7th Cir. 2008). If the petitioner identifies such issues, the court must first determine

whether the overlooked issue is “clearly stronger” than the arguments that were made. A yes

answer would require the court to assess the record to determine whether there is a reasonable

probability that had it not been for the deficient performance of counsel, the result of the

appeal would have been different. Id. at 678. In this case, petitioner has not identified any

specific issue that his appellate counsel overlooked, so it is not necessary to consider the issue

further. Gaylord v. United States, 892 F.3d 500, 506-07 (7th Cir. 2016) (court does not have

to address allegations of ineffective assistance of counsel if “petitioner makes allegations that

are vague, conclusory, or palpably incredible, rather than detailed or specific”).




                                                 9
                             G. Counsel’s Conflict of Interest

       After appellate counsel succeeded in challenging the conditions of release imposed on

petitioner at his sentencing, Reed Cornia was appointed to represent petitioner for the limited

purpose of resentencing on this issue. Petitioner’s initial pleasure with his new counsel did not

last long. He became dissatisfied with counsel’s failure to visit him or to respond to his letters

and telephone calls. He was particularly unhappy with counsel’s decision to move to be

relieved of petitioner’s representation, citing Anders v. California, 386 U.S. 738 (1967). Under

Anders, an appointed lawyer cannot be relieved of his obligation to continue to represent an

indigent client unless the lawyer explains to the court the issues he has considered on behalf

of his client and why he believes that none of these issues would have no reasonable chance of

success and the court agrees with counsel’s evaluation. In this case, counsel submitted an

Anders brief, which the Court of Appeals for the Seventh Circuit accepted before relieving

counsel of his obligation to continue to represent petitioner. United States v. Larry, No. 16-

1088, 2014 WL 12683530. This court has no authority to reconsider the court of appeals’

determination.




                             H. Seizure of Currency from Petitioner

       In a memorandum brief filed in support of his § 2255 motion, dkt #174, petitioner

complains that his counsel was ineffective because he failed to investigate and pursue claims

that the government did not comply with the administrative forfeiture process after he objected

to the seizure of $2,412.00 in currency that the government had seized from him without



                                               10
notice. In fact, the money was not forfeited through the administrative process. Instead, the

government asked the court to impose a fine of $2,512.00 on petitioner that would be satisfied

by the forfeiture of the seized funds, pursuant to 18 U.S.C. § 3572(d). Dkt. #101, at1.

Counsel asked the court not to impose a fine, dkt. #102, at 2, but did not contend that doing

so would be improper. In the absence of any objection from petitioner, the court granted the

government’s request. Petitioner has not shown any reason why doing so was improper.




       I. Counsel’s Failure to Contest Violations of the Fourth and Fifth Amendments

       This claim seems to relate to petitioner’s many assertions that his arrest and detention

were unconstitutional. However, he has not identified any Fourth or Fifth Amendment

violations that he believes counsel should have raised on is behalf. It may be that he is restating

his contention that his rights were violated by the state’s keeping him in custody until the

federal government could indict him. If so, those contentions have been addressed.




                    J. Failure to Challenge Composition of the Grand Jury

         Petitioner raises two issues: (1) the delay in bringing him before the grand jury denied

 him an adequate opportunity to investigate the grand jury records and (2) his trial counsel

 failed to seek access to grand jury materials that would have supported his claim of

 improprieties in the grand jury procedures. As to the first issue, he says that the delay

 precluded him from challenging the composition of the grand jury, dkt. #174, at 10, but he

 does not explain why. Under the governing statute, 28 U.S.C. § 1867, he had seven days in



                                                 11
  which to move to dismiss the indictment after he discovered or could have discovered, by the

  exercise of diligence, a ground on which to do so. An earlier appearance before the grand jury

  would not have provided him any more time for obtaining information he says he was seeking.

         As to the second issue, petitioner has not adduced any evidence that there were

  improprieties in the grand jury procedures; he merely says his counsel might have found some

  had he conducted the necessary investigation. As the government points out, however, § 1987

  does not authorize “fishing expeditions” to detect possible improprieties. United States v.

  Bearden, 659 F.2. 590, 597 (5th Cir. 1981); United States v. Edelson, 581 F.2d 1290, 1291

  (7th Cir. 1979). The kind of investigation petitioner seems to think he should have had is

  permitted only in the unusual situation in which the petitioner can show that the information

  he seeks is “compellingly necessary to the party seeking disclosure.” Matter of Grand Jury

  Proceedings, Special Sept., 1986, 942 F.2d 1195, 1198 (7th Cir. 1979). Petitioner has not

  shown that the information he would have sought is of that nature.




   K. State’s Withholding of Copies of State’s Apprehension Request and Parole Violator

                                            Warrant

       Petitioner does not explain what kind of federal claim he might have as a result of his

inability to obtain copies of the state’s apprehension request and parole violator warrant. It may

be that he thinks these documents were purposefully withheld from him, but even if this were

true, he has not explained why the state’s withholding of the documents would be a ground for

dismissal of the federal government’s case against him.



                                               12
                                   L. Untimely Submissions

       After the government filed its brief in opposition to petitioner’s motion for post

conviction relief, petitioner filed a number of new documents: (1) a request for discovery, dkt.

#13 (case no. 18-cv-278); (2) a “proposed request for admissions,” pursuant to Rule 6 of the

Rules Governing Section 2255 Cases, that consisted of 38 questions, all having to do with the

legality of his August 2013 stop by law enforcement officers, dkt. #15 (18-cv-278); and (3)

“plaintiff’s declarations,” dkt. #14 (18-cv-278). I am giving these documents no consideration

because petitioner did not file them with his motion for post-conviction relief and, as a result,

the government has not had an opportunity to respond to them. As to petitioner’s request for

discovery, he waited too long to ask for this; both he and the government have filed their briefs

on the post-conviction motion, which means that petitioner’s response brief is limited to the

issues already argued.

       As for petitioner’s request for admissions relating to the grand jury, it would have to be

denied even if he had not waited too long to ask for such discovery, because the majority of his

request seeks information the court is not permitted to divulge.       As for the few pieces of

information that may be disclosed, petitioner was given an opportunity before his sentencing in

2014 to have his counsel meet with the clerk of court to review the two pieces of information

the clerk is permitted to divulge: whether at least a quorum of the grand jury voted and whether

a majority of the quorum had voted to indict. Dkt. #100 (13-cr-130).

       Finally, the “declarations” that petitioner wants to add to the record will not be

considered. They simply restate matters about petitioner’s arrest, his inability to challenge the



                                               13
grand jury selection process and the alleged violation of his right to a speedy trial.




                                            M. Appealability

       Petitioner is advised that Under Rule 11 of the Rules Governing Section 2255 Proceedings,

the court must issue or deny a certificate of appealability when entering a final order adverse to a

petitioner. To obtain a certificate of appealability, the applicant must make a "substantial showing

of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274,

282 (2004). This means that "reasonable jurists could debate whether (or, for that matter, agree that)

the petition should have been resolved in a different manner or that the issues presented were

adequate to deserve encouragement to proceed further." Miller-El v. Cockrell, 537 U.S. 322, 336

(2003) (internal quotations and citations omitted). Petitioner has not made a substantial showing

of a denial of a constitutional right so no certificate will issue.

       Petitioner is free to seek a certificate of appealability from the court of appeals under Fed.

R. App. P. 22, but that court will not consider his request unless he first files a notice of appeal

in this court and pays the filing fee for the appeal or obtains leave to proceed in forma pauperis.




                                                ORDER

       IT IS ORDERED that petitioner Orlando Larry’s motion for post conviction relief under




                                                    14
28 U.S.C. § 2255 is DENIED. No certificate of appealability will issue.

      Entered this 23d day of October, 2018.

                                         BY THE COURT:



                                         /s/
                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                             15
